UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4474


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CALVIN LEE HORNE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (5:16-cr-00029-FL-1)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin Lee Horne appeals the district court’s decision to revoke his supervised

release and impose a 15-month sentence. Horne argues that the district court lacked

sufficient evidence to conclude that he had committed felony larceny, a Grade B violation

of his supervised release terms. While this appeal was pending, Horne was released from

custody.

       “When a case or controversy ceases to exist—either due to a change in the facts or

the law—the litigation is moot, and the court’s subject matter jurisdiction ceases to exist

also.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (internal quotation marks

omitted). “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). Horne has

already served his sentence and faces no further term of supervised release; thus, there is

no longer a live controversy. Horne’s challenge to the revocation of his supervised release

is therefore moot. See United States v. Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2